      Case 5:18-cv-00019-LGW-BWC Document 87 Filed 07/22/20 Page 1 of 13


                                                                                     FILED


              In the United States District Court
                                                                          John E. Triplett, Acting Clerk
                                                                           United States District Court

                                                                      By CAsbell at 12:35 pm, Jul 22, 2020


              for the Southern District of Georgia
                       Waycross Division
    DONALD IVEY STALVEY, JR.

         Plaintiff,

         v.                                      No. 5:18-cv-00019

    UNITED STATES OF AMERICA,

         Defendant.



                                    ORDER

        This matter is before the Court on Plaintiff’s Bill of Costs.

Dkt. No. 83. It has been fully briefed by the parties and is ripe

for review. Dkt. Nos. 84, 86. For the reasons below, Plaintiff’s

request for costs is GRANTED.

                                 BACKGROUND

        Plaintiff seeks to tax Defendant for $3,635.02 in costs, as

follows:

        1.    Fees of the Clerk 1                          $400.00
        2.    Fees for service of summons and subpoena 2   $60.00
        3.    Fees for deposition transcripts              $2,946.00
              • Robinson Court Reporting Services 3   $786.15
1 See Exhibit B, dkt. no. 83-1, a $60.00 invoice for process service from Crisp
& Associates and a copy of a corresponding check from Plaintiff’s counsel to
Crisp & Associates for $60.00.
2 See Exhibit A, dkt. no. 83-2, a copy of this cases’ docket report reflecting

Plaintiff paid the $400.00 filing fee on March 3, 2018.
3 See Exhibit C, dkt. no. 83-3, an invoice for depositions taken on August 8,

2018, including the depositions (original plus one copy) of D’Arcy Jackson and
Antony Hall, the depositions (one copy) of Donald Stalvey, Candace Stalvey, and
Aniston Stalvey from Robinson Court Reporting Services and a copy of a


                                      1
    Case 5:18-cv-00019-LGW-BWC Document 87 Filed 07/22/20 Page 2 of 13



            • Cofey & Arwood, LLC 4                  $152.00
            • Coastal Court Reporting 5              $684.95
            • Joyce Waters Reporting, Inc. 6         $798.50
            • Hunter Video Productions 7             $380.00
            • Debra Gilbert   8                      $144.90
      4.    Fees for witnesses                            $80.00
            • Dr. Sofiamos  9                        $40.00
            • Dr. Helman 10                          $40.00
      5.    Fees for exemplification and copy costs 11    $148.52
            • HIM Quality Solutions                  $87.94
            • Rehab Services of Coffee               $25.00
            • Tift Regional Hospital                 $35.58

Dkt. No. 83.




corresponding check from Plaintiff’s counsel to Julie Robinson Lawrence for
$786.15. Exhibit 2 to Plaintiff’s Reply Brief, dkt. no. 86-2, itemizes these
costs, detailing what Plaintiff paid for each original deposition and/or copy
thereof, along with the court reporter’s appearance fees, mileage fees, and the
fee for the witnesses to read and sign their respective deposition transcripts.
4 See Exhibit D, dkt. no. 83-4, the cover page of Dr. Hellman’s original

deposition, taken November 28, 2018, and copy of a corresponding check from
Plaintiff’s counsel to Coffey & Arwood, LLC for $152.00.
5 See Exhibit E, dkt. no. 83-5, an invoice for the transcript and one copy of

the deposition of Dmitri A. Sofianos, MD on October 3, 2018 for $684.95, and a
copy of a corresponding check from Plaintiff’s counsel to Coast Court Reporting
for $684.95.
6 See Exhibit G, dkt. no. 83-7, the cover page of Dr. Hellman’s videotaped trial

deposition, taken August 26, 2019, and a copy of a corresponding check from
Plaintiff’s counsel to Joyce Waters Reporting, Inc. for $798.50.
7 See Exhibit I, dkt. no. 83-9, a copy of a check from Plaintiff’s counsel to

Hunter Video Productions for $380.00 with the memo “Re: Depo of Dr. Hellman
(Stalvey).”
8 See Exhibit J, dkt. no. 83-10, an invoice from Debra Gilbert, Official U.S.

Court Reporter, for original and first copy of the bench trial transcript in
Staley v. USA, 5:18-cv-19, for $144.90, and a copy of a corresponding check
from Plaintiff’s counsel to Debra Gilbert for $144.90.
9 See Exhibit F, dkt. no. 83-6, a copy of a check from Plaintiff to Chatham

Orthopaedic Associates, PA for $1,000.00 with the memo “Safiamos Deposition.”
10 See Exhibit H, dkt. no. 83-8, an email from Dr. Hellman (via Stephanie Dorman)

requesting payment of $1,000.00 for Dr Hellman’s time for being deposed on
August 26, 2018, and a copy of a corresponding check from Plaintiff’s counsel
to Dr. Hellman for $1,000.00.
11 See Exhibit K, copies of checks from Plaintiff’s counsel to three medical

providers as follows: HIM Quality Solutions, Inc. (Georgia Sports Medicine
Prepayments) in the amount of $87.94, Rehabilitation Services of Coffee, Inc.
in the amount of $25.00, and Tift Regional Hospital for $35.58.


                                       2
     Case 5:18-cv-00019-LGW-BWC Document 87 Filed 07/22/20 Page 3 of 13



      In response, Defendant argues that Plaintiff is only entitled

to recover $1,830.95 in deposition costs (less $380.00 for the

videotaped deposition of Dr. Hellman, totaling $1,450.95), because

Plaintiff “failed to show a need” for deposition transcript copies

or the videotaped deposition of Dr. Hellman. 12 Dkt. No. 84 at 5.

Defendant further argues that it should not be taxed for the cost

of Plaintiff obtaining his medical records because he “provides no

explanation for what these records are, why they are necessary to

acquire, and whether they are even used at trial.” See Dkt. No. 84

at 6 (“Unless Stalvey provides further detail as to how these costs

are allowable under 28 U.S.C. § 1920, this portion of his Bill of

Costs should be excluded.”).

      In reply to Defendant’s objections, Plaintiff explained why

he requested each deposition copy, videotaped Dr. Hellman’s trial

deposition, and obtained Plaintiff’s medical records. Dkt. No. 86

at 2-3. First, Plaintiff explained, he took Anthony Hall and D’Arcy

Jackson’s depositions at a time when Defendant denied liability in

this matter. Id. At that time, Plaintiff believed that those

depositions—along with a copy thereof—were necessary to create a


12Defendant states that the $1,830.95 “deducts the costs of video and cuts in
half only those deposition invoices which explicitly note that copies were
ordered;” dkt. no. 84 at 6, however, taxation of $1,830.95 would only account
for reducing the costs of the depositions taken by Julie Lawrence and Coastal
Court Reporting in half. It does not account for the video. Defendant further
contends that Plaintiff is only entitled to half the requested amount for
depositions taken by Coffee & Arwood and Joyce Waters Reporting; however, should
additional copies of other depositions taken by other court reporters prove
unnecessary, then Defendant objects to those costs on the same grounds. Dkt.
No. 84 at 5n.1.


                                       3
   Case 5:18-cv-00019-LGW-BWC Document 87 Filed 07/22/20 Page 4 of 13



discovery plan, draft pre-trial motions, and prepare for trial

itself, should either person be called as a witness. Id. Plaintiff

notes that “since the originals were sealed and cannot be unsealed

except by the Court,” a copy of each deposition was necessary to

further his case. Id. Second, although Defendant took Donald,

Candice, and Anniston Stalvey’s depositions, Defendant did not

provide Plaintiff with a courtesy copy of each. Id. Therefore,

Plaintiff obtained such copies on his own to create a discovery

plan, draft pre-trial motions, and prepare for trial itself. Id.

     Third, Plaintiff explained that Dr. Hellman was deposed a

second     time   for    trial    purposes      because     Plaintiff    believed

testimony from his treating physician would be necessary to prove

his damages. Id. at 4. Moreover, he elected to have Dr. Hellman

testify in a videotaped deposition as opposed to appearing at trial

because,    in    his   view,    doing    so   was   more   cost    effective   and

respectful of Dr. Hellman’s other patients, who would be impacted

should Dr. Hellman miss a day of work to testify in this case. Id.

Defendant made no objection to Plaintiff deposing Dr. Hellman in

this manner, nor did Defendant object when Plaintiff played Dr.

Hellman’s videotaped deposition at trial.

     Fourth, Plaintiff explained that he believed it necessary to

gather     Plaintiff’s     medical       records     to   present    evidence   of

Plaintiff’s past and future damages, to support Plaintiff’s claim

for medical bills, to allow his counsel to effectively depose


                                          4
   Case 5:18-cv-00019-LGW-BWC Document 87 Filed 07/22/20 Page 5 of 13



Plaintiff’s treating physician, and to cross-examine any expert

witness called by Defendant. Id. at 3. Moreover, Plaintiff notes

that the parties “combined the medical records gathered” to use as

joint trial exhibits. Id.

     In addition to these explanations, Plaintiff submitted more

exhibits in support of his Bill of Costs. Specifically, Plaintiff

presented an itemized break-down of the costs charged by Robinson

Court    Reporting   Services    for    the   original      Jackson    and   Hall

depositions, the copies thereof, and for the Stalvey family’s

respective    deposition     copies.       Dkt.   86-2.   Plaintiff     further

provided invoices reflecting that he was not charged for the copy

of certain other depositions. Dkt. Nos. 86-5, 86-8, 86-10. Finally,

Plaintiff presented an email from Defendant’s counsel in which he

requested Plaintiff send him “the [medical records] of any past or

future [medical] examination of Mr. Stalvey” for Defendants use

during this case. Dkt. No. 86-11.

     Plaintiff’s     Reply      sufficiently       addressed     the    factual

underpinnings   of   Defendant’s       objections.    The    question    now   is

whether Plaintiff’s Bill of Costs, when read in conjunction with

his Reply Brief and exhibits thereto, is legally sufficient to

warrant the Court granting Plaintiff costs. The Court finds that

it is.




                                       5
     Case 5:18-cv-00019-LGW-BWC Document 87 Filed 07/22/20 Page 6 of 13



                                LEGAL STANDARD

      Costs   that   are   statutorily       authorized    are    presumptively

allowed to a prevailing party. Fed. R. Civ. P. 54 (d)(1); See W.

Va. Univ. Hospital, Inc. v. Casey, 499 U.S. 83, 86 (1991). The

non-prevailing party bears the burden of demonstrating that a

challenged cost is not taxable. See E.E.O.C. v. W. & O., Inc., 213

F.3d 600, 621 (11th Cir. 2000); see also Monelus v. Tocodrian,

Inc.,   609   F.   Supp.   2d   1328,       1333   (S.D.   Fla.   2009)   (“When

challenging whether costs are taxable, the losing party bears the

burden of demonstrating that a cost is not taxable, unless the

knowledge regarding the proposed cost is within the exclusive

knowledge of the prevailing party.”).

      In deciding to award costs, the district court has discretion,

but such discretion is “not unfettered.” Chapman v. AI Transport,

229 F.3d 1012, 1039 (11th Cir. 2000) (en banc). First, the Court

can only tax the non-prevailing party for those costs specifically

enumerated in 28 U.S.C. § 1920, absent another explicit statutory

authorization. Crawford Fitting Co., 482 U.S. 437, 445 (1987). 13

Title 28 U.S.C. § 1920 provides:

      A judge or clerk of any court of the United States may
      tax as costs the following:


13When a plaintiff brings and prevails on tort claims against the United States
government under the Federal Torts Claim Act, the plaintiff may recover § 1920
costs from the government. See Epling v. United States, 958 F. Supp. 312, 317
(W.D. Ky. 1997) (A party prevailing against the United States in an FTCA action
“is left with the waiver of sovereign immunity as tot costs under 28 U.S.C.
§ 1920.”).


                                        6
   Case 5:18-cv-00019-LGW-BWC Document 87 Filed 07/22/20 Page 7 of 13



     (1)   Fees of the clerk and marshal;

     (2)   Fees for printed or electronically recorded
           transcripts necessarily obtained for use in the
           case;

     (3)   Fees and disbursements for printing and witnesses;

     (4)   Fees for exemplification and the costs of making
           copies of any materials where the copies are
           necessarily obtained for use in the case;

     (5)   Docket fees under section 1923 of this title;

     (6)   Compensation    of   court    appointed    experts,
           compensation of interpreters, and salaries, fees,
           expenses, and costs of special interpretation
           services under section 1828 of this title.

Second, “[t]o   defeat    the   presumption   and   deny   full   costs,   a

district court must have and state a sound basis for doing so.”

Chapman, 229 F.3d at 1039.

                                DISCUSSION

     Plaintiff is the prevailing party. Therefore, Plaintiff is

presumptively entitled to an award of costs, and Defendant bears

the burden of showing why these costs should not be taxed to it.

Defendant does not object to being taxed the following costs:

$400.00 for fees of the clerk, $60.00 for service of process fees,

and $80.00 for witness fees. Seeing no objection, this $540.00 is

taxed to the Defendant.

     Defendant does object to the costs associated with obtaining

certain depositions in this case. Defendant also objects to the

cost of obtaining Plaintiff’s medical bills. Both costs are allowed



                                    7
   Case 5:18-cv-00019-LGW-BWC Document 87 Filed 07/22/20 Page 8 of 13



under §1920, if “necessarily obtained for use in the case.” 28

U.S.C. §§ 1920(2) (depositions), (4) (medical records). Likewise,

a copy of a necessary deposition is also taxable under § 1920(2).

See Desisto College v. Town of Howey-in-the-Hills, 718 F. Supp.

906, 912 (M.D. Fla. 1989), aff’d, 914 F.2d 267 (11th Cir. 1990).

      Indeed, “a deposition taken within the proper bounds of

discovery will normally be deemed to be ‘necessarily obtained for

use in the case’ and its costs will be taxed unless the opposing

party interposes a specific objection that the deposition was

improperly taken or unduly prolonged.” Helms v. Wal–Mart Stores,

Inc., 808 F. Supp. 1568, 1571 (N.D. Ga. 1992) (quoting George R.

Hall, Inc. v. Superior Trucking Co., Inc., 532 F. Supp. 985, 994

(N.D. Ga. 1982). In addition, depositions are deemed to have been

“necessary” under Rule 54(d) if they “appeared to be reasonably

necessary to the parties in light of the particular situation

existing at the time it was taken.” Cobb v. City of Roswell, Ga.,

987 F. Supp. 2d 1319, 1324 (N.D. Ga. 2013) (emphasis removed).

     Finally, one copy of any necessary deposition taken in the

case is taxable. As the Northern District of Georgia explained,

“[a] party’s possession of an original deposition transcript is

virtually meaningless from [a] practical standpoint.” DiCecco v.

Dillard House, Inc., 149 F.R.D. 239, 242-43 (N.D. Ga. 1993).

Therefore, in general, all parties “require [at least] one copy of

each original deposition” taken in the case, regardless of who


                                   8
      Case 5:18-cv-00019-LGW-BWC Document 87 Filed 07/22/20 Page 9 of 13



took the deposition. Id. Accordingly, the costs of the deposition

transcript and at least one copy thereof may be taxed to the losing

party. See Id. at 243.

       Here, Plaintiff obtained one original and/or one copy of each

deposition      listed        above    taken       during    the   normal   course    of

discovery. Insofar as it relates to the Stalveys, Plaintiff ordered

his    own    copy     of    the    depositions      taken    by   Defendant   because

Defendant did not provide him with a courtesy copy of the same.

Moreover, Defendant does not contend that any of the depositions

in question were taken beyond the proper bounds of discovery.

Instead, Defendant’s sole argument is that Plaintiff did not state

with enough specificity why he needed copies of certain depositions

nor    did    Plaintiff       provide    an    itemized      invoice   breaking      down

Plaintiff’s costs into transcript costs and copy costs. Although

the Court doubts whether such specificity is legally required for

Plaintiff to meet his burden, Plaintiff nonetheless provided such

details in his reply, dkt. no. 86, and attachments thereto, mooting

Defendant’s objections on this ground.

       For example, Plaintiff explained that the one copy of each

deposition he obtained was necessary to further litigate his case

and prepare for trial. In support, Plaintiff attached multiple

invoices from vendors that broke down the costs into original and

copies       thereof        (when   appropriate       and    possible).     Therefore,

Plaintiff has met his burden, and is entitled to recover the full


                                               9
   Case 5:18-cv-00019-LGW-BWC Document 87 Filed 07/22/20 Page 10 of 13



cost   of   obtaining      printed   deposition     transcripts   and   copies

thereof in this case, totaling $2,421.60.

       Second, videotaped depositions are taxable under § 1920(2)

(“Fees for . . . electronically recorded transcripts). In addition

to the text of the statute, Plaintiff relies on Morrison v.

Reichhold Chemicals, 97 F.3d 460, 465 (11th Cir. 1996), to argue

videotaped depositions are taxable to the losing party “when the

party taking the deposition notices the deposition to be videotaped

and the [losing] party does not object at that time to the manner

of recordation.” Dkt. No. 86 at 12. Morrison is somewhat outdated

because 28 U.S.C. § 1920 was subsequently amended to include costs

for “electronically recorded transcripts;” however, the reasoning

underlying Morrison still applies today. If the losing party makes

no objection at the time of recording and the prevailing party

reasonably believes video-recording the deposition is necessary to

his case, then the cost of video-recording the deposition is

taxable to the losing party. See Dopson v. Steverson, :17-cv-053,

2018 WL 6617647, at *1 (S.D. Ga. Dec. 18, 2018).

       Here, Defendant contends that the costs of the videotaped

trial deposition of Dr. Hellman is not taxable to Defendant because

Plaintiff    failed   to    state    why    the   videotaped   deposition   was

necessary. In reply, Plaintiff contends that Dr. Hellman’s video

deposition was necessary because Plaintiff believed Dr. Hellman’s

treating physician testimony was necessary to is case and doing so


                                       10
      Case 5:18-cv-00019-LGW-BWC Document 87 Filed 07/22/20 Page 11 of 13



in this manner would only be cost effective but would allow Dr.

Hellman     to     continue     treating      his    patients      with   interruption.

Finally, Defendant was given notice of Dr. Hellman’s videotaped

deposition       and   did     not   object    to    the   video-recording         of   Dr.

Hellman’s trial testimony (in addition to a written transcript),

nor did Defendant object when Plaintiff played Dr. Hellman’s

deposition       at    trial.    Accordingly,        the    cost    of    Dr.   Hellman’s

videotaped deposition is taxable to Defendant in the amount of

$380.00.      In      total,    the    costs        for    deposition      transcripts,

recordings, and copies thereof totaled $2,946.50, all of which is

taxable to the Defendant.

        Next, Defendant objects to being taxed the costs of copying

and    printing       Plaintiff’s     medical       records   from       Georgia    Sports

Medicine      ($87.94),        Rehabilitation         Services      of    Coffee,       Inc.

($25.00), and Tift Regional Hospital ($35.58) (totaling $148.52).

Copies attributable to discovery are recoverable under § 1920,

including costs of medical records. E.E.O.C. v. W & O Inc., 213

F.3d 600, 623 (11th Cir. 2000). The costs of documents, discovery,

and exhibits tendered to the opposing party or submitted to the

court are also taxable under § 1920(4). Scroggins v. Air Cargo,

Inc., 534 F.2d 1124, 1133 (5th Cir. 1976).

        Here, Defendant argues that it is “unable to consent” to being

taxed for these costs because it does not what those records are,

why they were necessary, and whether such records “were even used


                                           11
   Case 5:18-cv-00019-LGW-BWC Document 87 Filed 07/22/20 Page 12 of 13



at trial.” Dkt. No. 85 at 6. This argument is suspect under the

facts of this case, wherein Defendant made an explicit request to

Plaintiff    “for   the   [medical        records]   of    any    past   or   future

[medical]    examination     of     Mr.    Stalvey,”       dkt.   no.    86-1,   and

collaborated with Plaintiff to create a joint exhibit list, which

were overwhelmingly comprised of medical records from Georgia

Sports Medicine, Rehabilitation Services of Coffee, Inc., and Tift

Regional    Hospital.     Indeed,    it     is   evident    to    the    Court   that

Plaintiff’s Bill of Costs is seeking to recover the cost of medical

records collected to support his tort claim against Defendant (and

to rebut any defenses Defendant intended to assert at the time).

As such, under 28 U.S.C. § 1920(4), Plaintiff is entitled to

recover copy fees for materials necessarily obtained for use in

the case, including his medical records. Accordingly, Defendant

shall be taxed the $148.52 for such records in this case.

                                  CONCLUSION

     For the reasons above, Defendant’s Motion for Bill of Costs,

dkt. no. 83, is GRANTED and Plaintiff is TAXED $3,635.02 for the

following necessary and statutorily permissible costs:

     1.     Clerk Fees                                            $400.00
     2.     Service of Process Fees                               $60.00
     3.     Deposition Costs                                      $2,946.00
     4.     Witness Fees                                          $80.00
     5.     Medical Record Production Costs                       $148.52




                                          12
Case 5:18-cv-00019-LGW-BWC Document 87 Filed 07/22/20 Page 13 of 13



  SO ORDERED, this 22nd day of July, 2020.




                                                                _
                              HON. LISA GODBEY WOOD, JUDGE
                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF GEORGIA




                                13
